[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM ON MOTION FOR JUDGMENT
The court (Kulawiz, J.) sustained the objection to the motion for acceptance of the report on August 14, 1989. The objection to the motion for acceptance was based on the fact that a motion to correct was pending before the fact finder and because some of the findings were inconsistent with a written contract. The fact finder's response to the motion to correct was basically to restate the findings without correction. The finding is also inconsistent.
The finding is rejected and the case is remanded for hearing by another fact finder. Section 52-549s (3) C.G.S.
ROBERT A. FULLER, JUDGE.